t c memo united_states tax_court robert cotton jr petitioner v commissioner of internal revenue respondent sharon c cotton petitioner v commissioner of internal revenue respondent docket nos filed date robert cotton jr and sharon c cotton pro_se michele a yates for respondent memorandum findings_of_fact and opinion panuthos chief special_trial_judge respondent determined deficiencies in petitioners’ federal income taxes and accuracy- related penalties as follows robert cotton jr docket no penalty year deficiency sec_6662 a dollar_figure dollar_figure big_number a420 big_number sharon cotton docket no penalty year deficiency sec_6662 a dollar_figure dollar_figure big_number unless otherwise indicated section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure after concessions by petitioners hereinafter referred to individually as mrs cotton and mr cotton the issues for t mr cotton concedes that he is not entitled to the following head-of-household filing_status under sec_2 for and single filing_status for dependent_care_credit pursuant to sec_21 in the amount of dollar_figure for respondent erroneously categorized the credit as the child_care_credit under sec_24 which did not go into effect until schedule c profit or loss from business loss in the amount of dollar_figure for deduction for a safety deposit box in deductions for personal_property and real_estate_taxes in the respective amounts of dollar_figure and dollar_figure for and and deductions for charitable_contributions in the amounts of dollar_figure dollar_figure and dollar_figure for and respectively mrs cotton concedes that she is not entitled to the continued - - decision are whether petitioners are entitled to dependency_exemption deductions for various persons whether mrs cotton is entitled to the earned_income_credit under sec_32 whether mrs cotton is entitled to the standard_deduction in whether mr cotton is entitled to a deduction for medical_expenses in and whether mr cotton is entitled to deduct tax preparation fees whether mr cotton is entitled to deduct the cost of his work clothing and protective equipment whether mr cotton is entitled to a deduction for real_property_taxes and whether petitioners are liable for the accuracy-related_penalty pursuant to sec_6662 a findings_of_fact some of the facts have been stipulated and are so found the stipulated facts and the related exhibits are incorporated continued following head-of-household filing_status under sec_2 for single filing_status for and dependent care credits pursuant to sec_21 in the amounts of dollar_figure and dollar_figure for and respectively respondent incorrectly categorized the credits as child care credits under sec_24 the notices of deficiency contain adjustments to petitioners’ itemized_deductions these are computational adjustments which will be affected by the outcome of the other issues to be decided and we do not separately address them - - herein by this reference at the time of filing the petitions in these cases petitioners resided in forestville maryland petitioners were married in and were married during the years at issue mr cotton worked as an engineer for the u s department of the navy where he operated boilers and chillers mrs cotton worked as a patent clerk for the u s department of commerce petitioners lived in a two-bedroom apartment in and and they moved to a five-bedroom house in mr cotton’s adjusted_gross_income was dollar_figure in and dollar_figure in several individuals lived in petitioners’ household between and samuel douglas petitioners’ son lived with petitioners between and samuel douglas graduated high school in or jerome douglas mrs cotton’s brother periodically stayed with petitioners between and jerome douglas was ill during the period at issue jerome douglas slept at petitioners’ home on weekends in shirleetta douglas mrs cotton’s sister periodically stayed mr and mrs cotton each filed separate_income tax returns for the years in issue separate notices of deficiency were issued to each petitioner and a separate petition was filed by each petitioner by order dated date the dockets were consolidated ‘ shirleetta douglas’ first name is inconsistently spelled throughout the record and exhibits as sharleta sharletta and shirleetta for consistency we shall refer to her as shirleetta douglas - - with petitioners between and shirleetta douglas’ residence was located in the same neighborhood as petitioners’ residence jerome douglas also lived with shirleetta douglas during the period at issue shirleetta douglas’ children shaquita and kevin douglas occasionally lived with petitioners between and eula cotton mr cotton’s sister kevin cotton starlesha cotton maurice cotton and johnny gray mr cotton’s nephews and niece intermittently lived with petitioners during the period at issue none of the claimed dependents with the exception of samuel douglas lived with petitioners for an entire year and each of the claimed dependents lived with petitioners for months or less per year samuel douglas worked in and received wages shirleetta douglas received section housing during the period at issue petitioners purchased groceries for the household petitioners took the children to school but petitioners did not purchase clothing or pay for any other expenses for the claimed dependents petitioners filed separate federal_income_tax returns for the years in issue mr cotton on his and federal_income_tax returns and mrs cotton on her and the amount received has not been made part of the record federal_income_tax returns exemption deductions years mr mr and hi sec_3 mr cotton reported starlesha cotton as his foster_child ‘ mr cotton reported kevin cotton as his foster_child mr cotton reported jerome douglas as his brother in and as other in mr cotton reported shirleetta douglas as his sister mr cotton reported eula cotton as other in sharon cotton years name of dependent relationship to petitioner kevin douglas nephew minor samuel douglas son shirleetta douglas sister jerome douglas brother shaquita douglas niece minor starlesha cotton niece by marriage minor kevin cotton nephew by marriage minor mrs cotton reported kevin douglas as her foster_child robert cotton name of dependent maurice cotton johnny gray starlesha cotton kevin cotton jerome douglas samuel douglas shirleetta douglas bula cotton cotton reported cotton reported son in - claimed the following dependency jr relationship to petitioner nephew minor nephew minor niece minor nephew minor brother-in-law son sister-in-law sister’ maurice cotton as his foster_child johnny gray as his foster_child in - jj - mrs cotton reported shaquita douglas as her foster_child mrs cotton reported starlesha cotton as her niece mrs cotton reported kevin cotton as her nephew mrs cotton claimed earned credits in the amounts of dollar_figure and dollar_figure in and respectively mr cotton claimed the following deductions medical_expenses dollar_figure --- dollar_figure tax preparation unreimbursed employee expense sec_5 big_number big_number real_estate tax --- --- big_number respondent disallowed the dependency_exemption deductions except for samuel douglas in claimed by petitioners because petitioners did not establish that they provided more than one-half of the support for any of the claimed dependents respondent disallowed mrs cotton’s earned_income credits on two theories first she did not establish that she had a qualifying_child under sec_32 second she did not file a joint_return with mr cotton respondent disallowed the deductions for medical_expenses tax preparation fees unreimbursed employee_expenses and real_property_taxes because mr cotton did not establish that he paid these amounts for the reasons claimed since the disallowed deductions for and reduced mr cotton’s total itemized_deductions to amounts less than the standard_deduction respondent disallowed the other itemized --- - deductions and allowed mr cotton the standard_deduction for and respondent disallowed the standard_deduction for mrs cotton in because mr cotton itemized_deductions on his separate_return opinion deductions are a matter of legislative grace and taxpayers must comply with the specific requirements for any deduction claimed see 503_us_79 292_us_435 taxpayers must maintain adequate_records to substantiate the amount of credits and deductions claimed see sec_6001 sec_1_6001-1 income_tax regs dependency_exemption deductions a taxpayer is permitted to claim a deduction for personal exemptions see sec_15l a a taxpayer may claim an exemption for dependents see sec_151 a taxpayer’s son sister brother sister-in-law brother-in-law niece and nephew qualify as dependents so long as the taxpayer provided more than half of the support to each dependent see sec_152 sec_1_152-1 income_tax regs further a taxpayer may claim a dependency_exemption deduction for an unrelated individual who has as his principal_place_of_abode the home of the taxpayer so long as the taxpayer provided more than one-half of the support to the unrelated individual see sec_152 - the level of support is determined by the support_test in which the total amount of support from all sources is compared with the amount of support actually provided by a taxpayer the taxpayer must initially demonstrate by competent evidence the total amount of the support furnished by all sources for the taxable years at issue see turay v commissioner tcmemo_1999_315 keegan v commissioner tcmemo_1997_511 sec_1_152-1 income_tax regs if the total amount of support is not established then it is generally not possible to conclude that the taxpayer provided more than half of the support to the claimed dependents see 56_tc_512 batson v commissioner tcmemo_2000_172 butler v commissioner tcmemo_1998_355 smith v commissioner tcmemo_1997_544 from a review of this record we cannot conclude that either petitioner provided more than one-half of the support for any of the claimed dependents at issue we are unsure as to the total amount of support each dependent received from all sources the record is also silent as to the amount of support each dependent received from either of petitioners therefore respondent’s determination is sustained brarned income credit sec_32 permits an eligible_individual to claim an earned_income_credit against the individual’s income_tax - liability an eligible_individual is defined in sec_32 a as either an individual who has a qualifying_child for the taxable_year or an individual who does not have a qualifying_child for the taxable_year if the individual’s principal_place_of_abode is the united_states for more than one- half of the taxable_year the individual is at least years of age but has not reached the age of years before the close of the taxable_year and the individual is not a dependent for whom a deduction is allowable under sec_151 to another taxpayer a married individual will not be entitled to the earned_income_credit unless he or she files a joint_return see sec_32 madrigal v commissioner tcmemo_1998_345 sec_1_32-2 income_tax regs petitioners were married at the end of and since mrs cotton did not file joint returns for and she is not entitled to the earned_income_credit for either of these tax years mrs cotton’s standard_deduction generally a taxpayer can elect to itemize deductions or claim the standard_deduction see sec_63 c lft married individuals file separately and one spouse itemizes deductions then the other spouse is not entitled to the standard_deduction see sec_63 a petitioners were married during and filed separately since mr cotton itemized his deductions in mrs cotton is not entitled to the standard_deduction for medical_expenses a taxpayer may deduct expenses_incurred for medical_care and dental expenses to the extent that the expenses exceed percent of the taxpayer’s adjusted_gross_income see sec_213 medical_care expenses includes amounts paid for insurance premiums see sec_213 to substantiate medical and dental expenses under sec_213 a taxpayer must provide the name and address of each person to whom payment was made and the amount and date of each payment see sec_1 h income_tax regs at trial mr cotton estimated that he paid dollar_figure for medical insurance premiums and dollar_figure in other medical_expenses for copayments and emergency room visits in the record is unclear if mr cotton estimates that he paid a similar amount in and we assume for the purposes of this opinion that mr cotton estimates that he paid dollar_figure for medical_expenses in and mr cotton’s adjusted_gross_income was dollar_figure in and dollar_figure in the medical_expenses estimated by mr cotton do not exceed percent of his gross_income dollar_figure in and dollar_figure in mr cotton is not entitled to a deduction under sec_213 for and even if the amount exceeded percent of his adjusted_gross_income mr cotton failed to substantiate his medical_expenses under sec_1_213-1 income_tax regs mr cotton did not indicate the recipient of any of the payments in regards to the dollar_figure mr cotton spent for copayments and emergency room visits mr cotton did not indicate when the payments were made the name of the patient or the reason for the treatment we hold for respondent tax preparer’s fees a taxpayer may deduct ordinary and necessary expenses_incurred in connection with the determination collection and refund of taxes see sec_212 such deductible expenses include expenses_incurred in connection with the preparation of tax returns see sec_1_212-1 income_tax regs where a taxpayer establishes that he has incurred certain kinds of expenses but is unable to substantiate the precise amount of the expenses we may estimate the amount of the deductible expenses see 39_f2d_540 2d cir we cannot estimate deductible expenses however unless the taxpayer presents evidence sufficient to provide some rational basis on which estimates may be made see 245_f2d_559 5th cir 85_tc_731 - - mr cotton claimed a deduction of dollar_figure in for tax preparation fees at trial mr cotton provided credible testimony that he incurred expenses for the preparation of his tax_return in the amount of dollar_figure accordingly we conclude that mr cotton is entitled to a deduction of dollar_figure work clothing work clothing may be deductible under sec_162 if a taxpayer can establish the following the clothing was required or essential in the taxpayer’s employment the clothing was not suitable for general or personal wear and the clothing 1s not so worn see 30_tc_757 kozera v commissioner tcmemo_1986_604 mr cotton deducted unreimbursed employee business_expenses in the amount of dollar_figure dollar_figure and dollar_figure in and respectively mr cotton testified that he spent s800 to dollar_figure per year for uniforms safety shoes and safety glasses he did not have any other business_expenses related to his employment with the u s department of the navy we have held that expenses for this type of clothing and protection are deductible see kozera v commissioner supra jeffers v commissioner tcmemo_1986_285 boback v commissioner t c mr cotton is not entitled to a deduction for and after concessions and our holding mr cotton’s itemized_deductions for and do not exceed the standard_deduction see sec_63 -- memo we are satisfied that mr cotton did incur some expenses for these items see cohan v commissioner supra we hold that mr cotton incurred dollar_figure in expenses in each of the years and ’ real_estate_taxes generally state and local real_property_taxes are deductible in the year in which they are paid_or_accrued see sec_164 sec_1_164-3 income_tax regs in mr cotton deducted dollar_figure for real_property_taxes mr cotton did not provide evidence of payment such as books records canceled checks or property_tax assessments to substantiate the amount of tax paid_or_accrued in therefore mr cotton is not entitled to a deduction for real_property_taxes for accuracy--related penalty respondent determined that each petitioner is liable for the accuracy-related_penalty under sec_6662 for the accuracy-related_penalty is equal to percent of any portion of an underpayment_of_tax required to be shown on the return that is attributable to the taxpayer’s negligence or disregard of rules mr cotton is not entitled to a deduction for and as previously indicated after concessions and our holdings mr cotton’s itemized_deductions for and do not exceed the standard_deduction see sec_63 as to sec_67 imposes a 2-percent floor on miscellaneous_itemized_deductions it would appear that the dollar_figure does not exceed the percent floor -- - or regulations see sec_6662 and b negligence consists of any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code see sec_6662 disregard consists of any careless reckless or intentional disregard id an exception applies to the accuracy-related_penalty when the taxpayer demonstrates there was reasonable_cause for the underpayment and the taxpayer acted in good_faith with respect to such underpayment see sec_6664 whether the taxpayer acted with reasonable_cause and in good_faith is determined by the relevant facts and circumstances the most important factor is the extent of the taxpayer’s effort to assess the proper tax_liability see stubblefield v commissioner tcmemo_1996_537 sec_1_6664-4 income_tax regs sec_1 b income_tax regs specifically provides circumstances that may indicate reasonable_cause and good_faith include an honest misunderstanding of fact or law that is reasonable in light of all of the facts and circumstances including the experience knowledge and education of the taxpayer see 85_tc_934 a taxpayer is generally charged with knowledge of the law see 99_tc_202 ignorance of the law is not always a defense to the imposition of -- - sec_6662 a taxpayer must take reasonable steps to determine the law and apply it see id it is the taxpayer’s responsibility to establish that he or she is not liable for the accuracy-related_penalty imposed by sec_6662 see rule a 92_tc_501 mr cotton testified that petitioners’ tax preparers fabricated several deductions such as the schedule c deductions for a nonexistent plumbing business mr cotton was aware of the inflated deductions and he quarreled with his preparer regarding the accuracy of the deductions petitioners nevertheless filed the returns the record does not indicate that either petitioner took reasonable steps to properly report the correct_tax liability on the basis of the entire record we conclude petitioners have not established that the underpayment was due to reasonable_cause or that either petitioner acted in good_faith accordingly we hold each petitioner is liable for the accuracy-related_penalty to reflect the foregoing decisions will be entered under rule
